DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations

March 22, 2006

SDM 06-005

Dear State Medicaid Director:
This letter provides guidance concerning State Medicaid responsibility with regard to the redistribution
of unused prescription medicines paid for by Medicaid for nursing facility (NF) residents. States must
ensure that NFs are properly crediting the Medicaid program for the return of unused prescription
medicines upon discontinuance of the prescription or transfer, discharge, or death of a Medicaid
beneficiary.
In accordance with section 1903(i)(10) of the Social Security Act as amended by section 6033 of the
Deficit Reduction Act of 2005, effective April 1, 2006, FFP is not available to States for the ingredient
cost of a covered outpatient drug for which the pharmacy has already received payment (other than with
respect to a reasonable restocking fee for such drug).
State Medicaid agencies should have a policy in place to require that unused prescription medicines
paid by Medicaid are properly returned and payment credited.
In certain situations, unused drugs may be returned to NF pharmacies and resold by them, provided such
returns and resales are consistent with provisions of Federal and State law. Certain States permit
pharmacies to resell, reuse, or redistribute certain medications after being dispensed to a NF if the
medication has been properly stored, returned unopened, and dispensed in the original packaging.
When redistribution is permitted, the NF should adhere to State policy guidelines in place, which should
include maintaining documentation of the quantity of medicines dispensed and consumed by the
beneficiary, and showing a credit to the State Medicaid Agency when the medication is returned to the
pharmacy. The NF and the State may be subject to a financial review to ensure drugs are being returned
whenever permitted under State and Federal law, that the Medicaid program receives proper credit, and
that no double billing and payment occurs.
States also may have policies in place that limit the amount of drugs a pharmacy can provide to a
nursing facility at one given time. Such provisions help to curtail prescription drug waste.

Page 2-State Medicaid Director

These policies will help ensure that scarce State and Federal resources will better be used to serve the
Medicaid population. If you have additional questions, please contact Deirdre Duzor, Director of the
Division of Pharmacy at (410) 786-4626.
Sincerely,

/s/
Dennis G. Smith
Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Martha Roherty
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Jacalyn Bryan Carden
Director of Policy and Programs
Association of State and Territorial Health Officials
Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council
Lynne Flynn
Director for Health Policy
Council of State Governments

